Judgment reversed on the law, with costs to appellant, and judgment unanimously directed in favor of plaintiff, with costs. Conclusions of law contained in the decision herein numbered IV, VI, VII, VIII and IX are reversed, and this court finds the conclusions of law proposed by plaintiff numbered 1 to 4 inclusive. We think this ease is controlled by the decision in Van Blaricum v. Larson (205 N. Y. 355), and that the violation by plaintiff of the provisions contained in the prior decree of divorce obtained by her former husband, prohibiting her remarriage, in no way affected or prevented the assertion by her of her dower right. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.